Opinion filed September 15, 2022




                                       In The


        Eleventh Court of Appeals
                                    ___________

                              No. 11-22-00001-CV
                                    ___________

 COUNTRY SKIES AVIATION, LLC; DIMAS AVALOS; JAMES
   G. CHASTAIN; NICKY COOK; AND JAMES C. WILSON,
                      Appellants
                                          V.
     THOMAS HUBBLE D/B/A ODESSA AVIATION, Appellee


                     On Appeal from the 161st District Court
                              Ector County, Texas
                     Trial Court Cause No. B-17-08-0838-CV


                     MEMORANDUM OPINION
      Appellants, Country Skies Aviation, LLC; Dimas Avalos; James G. Chastain;
Nicky Cook; and James C. Wilson, have filed in this court an unopposed motion to
dismiss this appeal. In the motion, Appellants state that the parties have settled their
dispute and have agreed to bear their own costs. See TEX. R. APP. P. 42.1(a)(1), (d).
According to Appellants, Appellee agrees to the relief requested in Appellants’
motion.
        Accordingly, we grant Appellants’ unopposed motion and dismiss this appeal.


                                                                   PER CURIAM


September 15, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Wright, S.C.J. 1

Williams, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2